Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112

Claims 1-9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 1 is vague and indefinite in that applicant creates confusion by claiming the two end components and the central main component will produce either two outer elbow sections and outer straight sections.  Such double inclusion of the same element makes the claim vague and indefinite and raises the questions whether the end components is the elbow sections or the central main component defines the elbow sections.  For example, in claim 6, where the elbow sections are not created when the end components and central main components are assembled as recited in claim 1 since the elbow sections are already part of the central main component.  Consequently making such double inclusion of the same elements vague and indefinite in claims 1-9.  Claims 2-9 are also rejected due to their dependency on rejected claim 1.  Further, claim 2 is now vague and indefinite since claim 1 has been amended to say that “when the two end components are connected to the central main component, the curtain rod assembly has two outer elbow sections”; however claim 2 recites “at least one of the two end components comprise one elbow section” which vague and indefinite since it now contradicts claim 1 which now claims two elbow sections.     Regarding claim 13, applicant now inferentially claims there’s an arc section because “arc section” lacks proper antecedent basis. 

Claim Rejections - 35 USC § 102


    PNG
    media_image1.png
    874
    1003
    media_image1.png
    Greyscale




Claims 1-5 and 10-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Parris (US Patent no. 1242849). Parris discloses a curtain rod assembly (figures 1-5), comprising: a central main component (10, 11, 22), and two end components (13, 14, and 17, figures 1 and 2), the central main component having a generally straight elongate inner portion (central portion of rod assembly 10, 11, 22 OR IP as illustrated above) and two outer portions (outer portions of rod assembly 10,11, and 22 or OP as illustrated above) on either side of the elongate inner portion, the two end components (13, 14, 17) being connectable to the central main component proximal to the outer portions of the central main component (figure 3), such that when the two end components are connected to the central main component, the curtain rod assembly has two outer elbow sections (13, 14, 17) that can be turned inwardly toward a wall (figure 1) when the curtain rod assembly is fixed above a window (8) and also outer straight sections (finial 21 and sections beyond 17, figures 1 and 3 OP as illustrated above) that extend beyond the elbow sections upon which finials (21) can be mounted wherein the outer straight sections extend in a substantial axial alignment with the central main component (figure 1).
Regarding claim 2, Parris discloses wherein at least one of the two end components (13, 14, 17) comprises one elbow section (17) having: a first end (FE, illustrated above) defining a channel (hole of sleeve 17, figure 3) for receiving one of the outer portions of the elongate inner portion of the central main component, a second end (wall attached end of 13 or SE illustrated above) for mounting the elbow section to a support surface (9), and an arc section  (outer surface of 17 is arched) positioned between the first end (FE) and the second end (wall attached end of 13 or SE illustrated above), the arc section defining an opening (O, illustrated above) to permit passage of the one of the outer portion of the elongate inner portion.  
Regarding claim 3, Parris discloses wherein the arc section (17) snugly fits the outer portion (OP, see illustration above) of the elongate inner portion .
Regarding claim 4, Parris discloses further comprising an adjuster (16) positioned on a surface opposing the opening of the arc section for adjusting the outer portion of the elongate inner portion of the central main component on the arc section.  
Regarding claim 5, Parris discloses wherein the finial (21)  is mountable on one of the outer portions of the elongate inner portion of the central main component extending through the arc section.  
Regarding claim 10, Parris discloses a modification kit for a conventional curtain rod, comprising: a pair of tubular elbow sections (13, 14, and 17) mountable on the curtain rod (11, 12, 22),  each elbow section being dimensioned to fit closely over the curtain rod with the rod passing through an opening (FE or peripheral edge of sleeve opening of 17 constitute a sidewall of elbow section) in the side wall of the each elbow section, the elbow sections being adapted to turn inwardly onto a wall (figure 1) when the curtain rod is fixed above a window (8), and each end of the curtain rod are extendable beyond a corresponding elbow section for mounting a finial (21) thereon wherein each end of the curtain rod extends in a substantial axial alignment with a central portion (IP as illustrated above) of the curtain rod.  
Regarding claim 11, he modification kit of claim 10, Parris discloses wherein the each elbow section comprises: a first end (FE) defining a channel (interior hole of sleeve 17) for receiving an outer portion (OP) of the curtain rod, a second end (SE) for mounting the elbow section to the wall, and an arc section (curved outer surface of 17) positioned between the first end and the second end, the arc section defining an opening (O) for passing the outer portion of the curtain rod therethrough.  
Regarding claim 12, the modification kit of claim 11, Parris discloses wherein the arc section (curved outer surface of 17) is adapted to snugly fit the outer portion (OP) of the curtain rod.  
Regarding claim 13, the modification kit of claim 10, Parris further comprising an adjuster (16) positioned on a surface opposing the opening (O) of arc section for adjusting the outer portion of the curtain rod on the arc section.

Claims 1, 10, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Navarro (US Patent no. 8701740). Navarro discloses a curtain rod assembly (see illustration below), comprising: a central main component, and two end components, the main component having a generally straight elongate inner portion and two outer portions on either side of the elongate inner portion, the two end components being connectable to the main component proximal to the outer portions of the main component, such that when the two end components are connected to the main component, the curtain rod assembly has both outer elbow sections that can be turned inwardly toward a wall when the curtain rod assembly is fixed above a window and also outer straight sections that extend beyond the elbow sections upon which finials can be mounted (see illustration below).  
 

    PNG
    media_image2.png
    553
    831
    media_image2.png
    Greyscale
 
Regarding claim 10, Navarro discloses a modification kit for a conventional curtain rod (2), comprising: a pair of tubular elbow sections (6, figure 1 and illustration below) mountable on the curtain rod, each elbow section being dimensioned to fit closely over the curtain rod with the rod passing through an opening (see illustration below) in the side wall of the each elbow section, the elbow sections being adapted to turn inwardly onto a wall when the curtain rod is fixed above a window, and each end of the curtain rod are extendable beyond a corresponding elbow section for mounting a finial thereon.  
Regarding claim 13, the modification kit of claim 10, Navarro discloses  an adjuster (see illustration below) positioned on a surface opposing the opening of the arc section (6) for adjusting the outer portion (2) of the curtain rod on the arc section.  


    PNG
    media_image3.png
    322
    713
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    772
    1226
    media_image4.png
    Greyscale

Claims 1 and 6-8 as best understood are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barrese (US Patent no. 7926127).  Barrese disclose a curtain rod assembly, comprising: a central main component (14, figure 1), and two end components (10 and 12, figure 1), the main component having a generally straight elongate inner portion (straight portion of 14) and two outer portions (bent portion 20) on either side of the elongate inner portion, the two end components (10 and 12) being connectable to the main component proximal to the outer portions of the main component, such that when the two end components are connected to the main component, the curtain rod assembly has both outer elbow sections (bent portion 20 ) that can be turned inwardly toward a wall when the curtain rod assembly is fixed above a window (intended use) and also outer straight sections that extend beyond the elbow sections upon which finials can be mounted.  
Regarding claim 6, Barrese discloses a modification kit for a conventional U-shaped curtain rod (14, figure 1 define U-shape) having integral elbow portions (bent end portions 20,figure 2)  at each end, comprising: a pair of straight tubular sections (42, figure 4) mountable on the rod proximate the elbow portion, each straight tubular section dimensioned to fit closely over the rod.  
Regarding claim 7, Barrese discloses wherein the straight tubular section (42, figure 4) comprises a first end defining a channel (the opening channel of 42 receiving end of portion of 14 at 16, figures 1-4 ) mountable over the rod proximate an elbow portion.  
Regarding claims 8,  Barrese discloses wherein the straight tubular section (42) comprises a ring section (tubular section of 42 having 46 therethrough forms a ring) for securing the channel over the rod proximate an elbow portion.
Response to Arguments
Applicant's arguments filed 7/15/2022 have been fully considered but they are not persuasive. Regarding Navarro, applicant argues that (1) Navarro discloses a curtain rod assembly designed to be mounted to a window structure rather than onto a wall.  Such argument is not persuasive since the window structure to which Navarro’s assembly is attached is a wall or “a wall structure”;   (2) Regarding the argument that Navarro does not mention any light blockage. Such argument is irrelevant since applicant does not claim light blockage. Furthermore the curtain rod assembly of Navarro inherently provides light blockage since it is well known in curtain assembly, the curtains are used for blockage of sunlight;  (3) Regarding applicant’s argument that Navarro does not show his offset arms “turned inwardly toward a wall… but fixed and points toward a window assembly, rather than toward a wall.”  Examiner disagrees. As discussed above, the window structure is basically part of “a wall structure” to which the window assembly of Navarro.  The offset arms (1, figure 1) is clearly turned inwardly (figures 3 and 4) towards the wall to which the window assembly is fixed.   Applicant’s elbows are also fixed to the wall especially figures 5 and 6 embodiment where “the central main component is U-shaped and the elbow portions are integral. (4) Regarding applicant’s argument that Navarro does disclose the rod passing through an opening in the side wall of the elbow section. Applicant argues that there’s no sidewall of the offset arm through which the rod may pass.  Examiner disagrees.  The opening of the offset arm necessarily requires a perimeter sidewall to define such opening as illustrated below. There’s definitely a sidewall through which the opening passes through in Navarro.    

    PNG
    media_image4.png
    772
    1226
    media_image4.png
    Greyscale

Regarding Barrese reference, applicant argues that (1) Barrese does not disclose complete blockage of the water seepage. Such argument is irrelevant to applicant’s claimed invention; (2) applicant argues that the outer elbow sections of  Barrese are not turned towards the wall upon which the assembly is fixed.   Such argument is not commensurate with the claimed features.  Examiner would like to point out Barrese is applied as best understood to the embodiment of claims 6-9 where applicant recites U-shaped central main component as disclosed in figures 5 and 6 where the elbow sections are integral with the main component.  Barrese’s elbow sections (bent portion of 20) is directed turned towards a wall.  Claim 1 does not specify or claim that such wall is the wall to which the assembly is fixed.  The elbow sections of Barrese is turned towards a wall to the shower enclosure;  (3) Regarding applicant’s argument that Barese does not disclose outer straight sections extend beyond the elbow sections and that Barrese comprise only the elbow sections integrated into the main rod.  Examiner disagrees.  Barrese does show there outer straight sections beyond its elbow section (bent portion of 20) which is similar to the elbow sections integral with the central main component of claim 6 as recited.      

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art of record further demonstrate rod supports of interests. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ko H Chan/Primary Examiner, Art Unit 3631 

khc